Citation Nr: 1644422	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel











INTRODUCTION

The Veteran had active duty service from September 1972 to June 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in May 2010 and September 2008.  

The September 2008 rating decision inter alia, (1) granted service connection for degenerative arthritis, right knee, (2) denied a rating in excess of 20 percent for traumatic chondromalacia patella, right knee, (3) denied service connection for an unspecified left knee disability, (4) denied service connection for degenerative disease of the cervical spine, (5) denied service connection for degenerative disease of the thoracolumbar spine, and (6) denied entitlement to TDIU.  The Veteran only appealed the denied of entitlement to TDIU.  The May 2010 rating decision granted service connection for degenerative joint disease, left knee with a 10 percent evaluation.  He also appealed the initial rating for his left knee.  

The Board recognizes that the Veteran attempted to withdraw his TDIU claim in an October 2011 statement.  However, during the pendency of the appeal as to the initial rating for his left knee disability, in a May 2013 statement, the Veteran again asserted an inability to retain employment due to his service-connected left knee disability.  The Board notes that a TDIU rating is inherent in any claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2013 the Board (by a VLJ other than the undersigned) remanded for additional development.  In March 2016, the Board (again by a VLJ other than the undersigned) denied an increased initial rating for the Veteran's left knee disability and remanded the TDIU issue for additional development.  The case is now assigned to the undersigned. 

[The Board notes that the March 2016 Board decision also found that the elimination/reduction of a separate 10 percent evaluation for degenerative arthritis of the right knee was not proper and rendered the reduction void ab initio.  An April 2016 rating decision again proposed to discontinue the 10 percent evaluation for degenerative arthritis of the right knee, and the RO effectuated its proposal in an August 2016 rating decision.  The Veteran has not initiated an appeal of that decision by filing a notice of disagreement, and the time allotted for such action has not yet expired.  Thus, the Board finds that the matter of the elimination/reduction of a separate 10 percent evaluation for degenerative arthritis of the right knee is not before the Board at this time.]

The issue of entitlement to a temporary 100 percent evaluation for a right knee disability post right knee surgery has been raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Regrettably, as this is a separate issue, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

It appears that pertinent private treatment records are outstanding.  In an August 2016 letter, the Veteran reported that he has been scheduled for surgery on his service-connected right knee and will also need surgery on his service-connected left knee.  The Veteran also provided an order for a pre-surgery procedure, which indicates the right knee surgery will be performed by Dr. AA.  Additional records of private treatment from Dr. AA, including records associated with the Veteran's right knee surgery and treatment on his left knee, are not associated with the record, and do not appear to have been sought.  As they are likely to contain pertinent information, they should be obtained.

The Veteran also indicated in a January 2011 letter that he had begun receiving Social Security Administration (SSA) disability benefits.  However, the claims file does not contain any records from SSA after April 2010.  As SSA records are constructively of record, and medical records underlying an award of SSA disability benefits may contain pertinent information, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA complete copies of all records pertaining to the Veteran's claims for SSA disability benefits, including copies of any/all decisions allowing and/or denying him such benefits and of all medical evidence considered.  If such records are unavailable (or are not shown to have existed), it should be so noted for the record, with explanation.

2. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for any of his service connected disabilities not already associated with the record, and to provide authorizations for VA to obtain records of any such private treatment, to specifically include records from Dr. AA.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.   If any records sought are unavailable, the reason for their unavailability must be noted in the record.   If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3. Thereafter, the RO should obtain a VA medical opinion (with examination only if deemed necessary by the provider) as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file must be made available to the examiner, and the examiner should indicate in the report of the examination that the claims file has been reviewed.  The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., right knee disabilities, left knee disabilities, depressive disorder, and scar, right knee), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner must provide a complete rationale and full reasoning for all opinions and conclusions.

4. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

